Citation Nr: 0030341	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1961 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                   


REMAND

In the instant case, the appellant's service medical records 
show that in February 1963, the appellant was treated after 
complaining of nasal congestion.  At that time, he was 
diagnosed with a flu syndrome.  The records also reflect that 
in September 1965, the appellant was treated after 
complaining of congestion and a sore throat.  At that time, 
he was diagnosed with sinusitis and a sore throat, and he was 
given medication.  

The Board observes that the appellant's separation 
examination, dated in November 1965, shows that at that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had sinusitis, the appellant 
responded "yes."  The examining physician stated that in 
September 1965, the appellant was diagnosed with sinusitis 
and strep throat, and that he was treated with medication.  
The examiner noted that there were no complications, and that 
there were no sequela.  The appellant's sinuses were 
clinically evaluated as normal.  The Board further notes that 
according to the appellant's service medical records, in 
December 1965, following the appellant's separation 
examination, but prior to his discharge, the appellant was 
once again diagnosed with sinusitis and a sore throat, and he 
was given medication.

In January 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that he first noticed that he 
was having problems with his sinuses in 1965, while he was in 
the military.  (T.1,2).  The appellant stated that at that 
time, his primary duty was as a "lox" specialist, which was 
a liquid oxygen operator down in a liquid oxygen plant.  
(T.2).  The appellant reported that he had to work in 
extremely cold conditions and was surrounded by various types 
of chemicals.  (T.4).  The appellant indicated that in 1965, 
he was diagnosed with a sinus infection and was given 
medication.  (T.2).  He noted that the infection lasted for 
approximately three days, and that he did not have to work 
during that period of time.  (T.2,3).  According to the 
appellant, the infection came back "a little bit" prior to 
his separation from the military.  (T.3).  The appellant 
reported that prior to his discharge, a VA physician told him 
that he was going to have sinus infection flare ups "off and 
on," so the physician gave him some medication.  (Id.).  He 
revealed that after his discharge, he took the medication for 
flare-ups until it was "gone."  (Id.).  The appellant 
testified that in approximately 1971, he sought medical 
treatment from Dr. G., a private physician. (Id.).  According 
to the appellant, he then sought treatment from a "couple" 
more doctors, and in 1974, he was hospitalized at St. Francis 
for one day in order to undergo testing.  (T.3,6).  The 
appellant stated that following his hospitalization, he was 
given medication for his sinusitis.  (T.3).  He noted that he 
continued to use the medication until approximately 1989.  
(Id.).  He indicated that in 1994, he sought treatment from a 
private physician.  (Id.).  According to the appellant, at 
present, he was receiving treatment for his sinusitis from a 
Dr. A. in Long Beach, and he provided the address of Dr. A.  
(T.4).  

Inasmuch as the appellant's statements have put the VA on 
notice of the existence of private medical records, these 
records should be obtained prior to the Board's appellate 
review in this case.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992) (where the Board is on notice of the 
possible existence and relevance of certain evidence, a 
remand to obtain that evidence is required); see generally 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Accordingly, on 
remand, the RO should ensure adherence to the new statutory 
provisions.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
sinusitis.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the 
private medical records from St. Francis 
Hospital dated in 1974; from Dr. G., 
dated in 1971; and from Dr. A. (of Long 
Beach), dated in 1994.

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature, severity, and 
etiology of any sinusitis diagnosed.  All 
necessary tests and studies deemed 
appropriate by the examiner should be 
performed.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the doctor 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the VA examination, 
the examiner is asked to provide a 
medical opinion regarding whether it is 
at least as likely as not that any 
sinusitis, if found, is related to the 
appellant's period of service, including 
his treatment for sinusitis in September 
and December 1965.  A complete rationale 
for all opinions must be provided.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for sinusitis. 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


